                  Case 3:20-cv-00133-JCH Document 88 Filed 04/27/20 Page 1 of 2
N
N

"'
0




0
u,                                                  JAKUBMADEJ
'                                                   65 Dwight St, Apt Al 1       535 Fifth Ave, I 6th Floor
                                                    New Haven, CT 06511          New York, NY 10017

                                                    Telephone: (203) 928-8486   Facsimile: (646) 776-0066
                                                    Fax: (203) 902-0076         Email: j.madej@lawsheer.com




                                                                             April 20, 2020

     VIA EMAIL AND FIRST-CLASS MAIL                                             United States District Court
     Robin Tabora, Clerk of Court                                                 District of Connecticut
     United States District Court                                                FILED AT NEW HAVEN
     District of Connecticut
     141 Church Street
     New Haven, CT 06510
                                                                                            eput
                      RE:     Request for Waiver of PACER Fees on Account No. 5908807


     Dear Mr. Tabora,


               I am a self-represented plaintiff in a civil action Madej v. Yale Univ et al. (3 :20-cv-00133)
     in the District of Connecticut. Honorable U.S. District Judge Janet C. Hall is presiding over this
     matter.


               I am requesting an exemption from fees for public access to electronic case records from all
     district courts until December 2020, inclusive. My request includes fees already charged to my
     account, as below:


                      Account Number:         5908807
                      Account Contact:        J akub Jonasz Madej
                      Balance Due:            $1,947.40
                      Due Date:               10/5/2020


               I am a non-U.S. citizen or permanent resident, and I am present in the country as a visitor
     (Bl/B2 status). As a result, I cannot be lawfully employed, seek employment, or request an
                 Case 3:20-cv-00133-JCH Document 88 Filed 04/27/20 Page 2 of 2
N
N

=
0




0
u,
'
N
     employment authorization from Department of Homeland Security. I am currently unemployed
     and have no income. I have no ability to pay the statutory fees.


             I use PACER extensively for legal research related to the ongoing action. I also use CM/ECF
     for electronic filing.


             I agree that any data received through this exemption will not be sold for profit, will not be
     transferred, will not be used for commercial purposes, and will not be redistributed via the
     Internet.


             I declare that all the above information is true and correct. I understand that a false
     statement may result in termination of my exempt access and an assessment of Electronic Public
     Access usage fees. If requested, I will provide a financial affidavit and/or additional documents to
     support my request.


             Thank you for your courtesies in this matter.




                                                                 ~Mac/4j
                                                                           Jakub Madej




     cc:




                                                                                                         2
